Citation Nr: 1634285	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  09-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for difficulty walking and standing.

2. Entitlement to service connection for right shoulder irreparable rotator cuff tears.

3. Entitlement to service connection for muscle weakness.

4. Entitlement to service connection for a sleep disorder, to include sleep apnea.

5. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1968, June 1971 to March 1973, and December 1990 to April 1991.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board previously considered these issues and remanded in January 2013.  After completing development, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension.  As such, that claim is no longer before the Board.

The issues of service connection for sleep apnea and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Difficulty walking and standing are symptoms but do not constitute an independent disability upon which service connection may be granted.

2. The evidence shows that muscle weakness is associated with service-connected ulcerative colitis.

3. The evidence shows that right shoulder rotator cuff tears occurred after service and the preponderance of the evidence is against finding a causal connection to Cipro administered in service.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for difficulty walking and standing have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an award of service connection for muscle weakness have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310. (2015).

3. The criteria for an award of service connection for irreparable right shoulder rotator cuff tears have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA met its duty to notify by a letter sent to the Veteran in July 2007, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private records.  The file includes some records from the Veteran's military service but appears to not include all records.  VA made multiple requests for records and deemed that additional service records were unavailable.  In September 2007, the RO sent the Veteran a letter informing him that they could not locate all of his records, and he provided records from his possession.  Additionally, records from the Lexington VAMC prior to July 2003 could not be located and are deemed unavailable.  VA provided examinations and opinions for the Veteran's claims in February 2008, March 2008, February 2009, November 2010, December 2010, and March 2013.  There is no assertion or indication that the examinations and opinions are inadequate for the claims decided herein.  To the contrary, the reports address the relevant evidence and theories of entitlement and provide detailed rationale for conclusions.  

Following the remand directives, the AOJ requested Navy Reserve records and obtained addendum medical opinions in March 2013.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that his current muscle weakness and difficulty walking are related to his service-connected ulcerative colitis and that his right shoulder rotator cuff tear is related to Cipro administered in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses but not to determine the cause of a right shoulder injury, as this requires specialized knowledge to understand the complexities of the musculoskeletal system.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the record, the Board finds that the criteria for service connection for difficulty walking and standing have not been met because there is no independent disability.  See 38 C.F.R. § 3.303.  The grant of service connection requires the establishment of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  Difficulty walking and standing are symptoms, not independently diagnosed disabilities.  Symptoms alone, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001).  The Board understands that the Veteran has difficulty walking and standing, and the Board notes that the Veteran was correct in his assertion that these symptoms were related to his service-connected ulcerative colitis.  Indeed, the RO granted service connection for left and right knee arthroplasty associated with ulcerative colitis.  The Veteran's symptoms of difficulty walking and standing are contemplated by the ratings assigned to his knee disabilities.  However, service connection cannot be granted for difficulty walking and standing as a stand-alone disability.  See Sanchez-Benitez, 13 Vet App. at 282.

With respect to muscle weakness, the Board finds that the criteria for service connection have been met.  See 38 C.F.R. §§ 3.303, 3.310.  The February 2009 examiner diagnosed muscle weakness associated with service-connected ulcerative colitis.  The examiner recorded objective evidence of abnormal muscle strength in the right elbow and abnormal reflexes in the right triceps and biceps and the knees and ankles of both legs.  In a June 2008 letter, Dr. EH also wrote that chronic steroid use for treatment of ulcerative colitis contributed to muscle weakness.  Thus, the Board finds that muscle weakness is related to service-connected ulcerative colitis and treatment and service connection is warranted.  See 38 C.F.R. §§ 3.303, 3.310.

Finally, regarding the right shoulder irreparable rotator cuff tear, the Board has reviewed the record and finds that the criteria for service connection have not been met.  See  38 C.F.R. § 3.303.  The evidence shows a right shoulder rotator cuff tear that could not be repaired by surgery.  The March 2008 and December 2010 VA examiners diagnosed irreparable right rotator cuff tear.  VA treatment records indicate the same. 

January 2007 treatment records show diagnosis of right rotator cuff tear based on an MRI.  Treatment records from August and September 2006 note the Veteran's reports of an injury to the right shoulder while carrying firewood and that he heard a pop in his shoulder.  The September 2006 record notes an earlier injury to the right shoulder in November 2005.  There is no indication that the right shoulder injury occurred in service.  Rather, the Veteran asserts that he tore his rotator cuff because he was given Cipro in service in 1990.  See September 2008 statement.  He submitted multiple articles warning that Cipro could lead to ruptured tendons.

The December 2010 examiner opined that the right shoulder disability was less likely than not related to the administration of Cipro.  The examiner explained that there does exist a theoretical possibility of cartilage damage from ciprofloxacin, but a number of large clinical studies have suggested that this risk is quite small.  The examiner went on to say that tendon ruptures reported with ciprofloxacin use are typically seen relatively soon or up to six months after initiating therapy.  The majority of these tendon ruptures are located in the lower extremities and data concerning a relationship between ciprofloxacin use and shoulder tendinopathies is very sparse.  See December 2010 opinion.  The examiner concluded that there was no evidence in the file that the Veteran's rotator cuff tears occurred within six months of ciprofloxacin use, which makes a causal relationship appear unlikely.  As noted above, the rotator cuff tears occurred in 2005 and 2006, more than ten years after the Veteran reported being given Cipro.  

The Board finds the examiner's opinion highly probative because he noted the Veteran's medical literature, conducted independent research, and explained that the lapse in time after administration of Cipro made a causal connection unlikely.  The Board considered the articles provided by the Veteran.  However, these articles are general and do not consider the specific circumstances of the Veteran's case; there are no medical opinions finding that the Veteran's rotator cuff tears were caused by Cipro.  As such, the Board finds that the preponderance of the evidence is against finding right shoulder irreparable rotator cuff tear related to service and service connection cannot be established.  See 38 C.F.R. §§ 3.102, 3.303.    


ORDER

Service connection for difficulty walking and standing is denied.

Service connection for muscle weakness is granted.

Service connection for right shoulder irreparable rotator cuff tear is denied.


REMAND

Additional development is needed for the claims of sleep apnea and allergic rhinitis.  Regarding sleep apnea, the Veteran and his wife reported the diagnosis of sleep apnea around 2007 but noted that symptoms began in 1991.  See March 2013 examination.  In a November 2010 letter, the Veteran discussed his treatment with Dr. TVH and that he developed sleep disturbances in 1991.  Dr. TVH's June 2009 letter and accompanying treatment records discuss irritable bowel syndrome and hypertension but not sleep disturbance or apnea.  In an October 2007 statement, the Veteran's wife wrote that she spent many nights awake making sure he was breathing.  The March 2013 examiner found sleep apnea unlikely to have begun in service because of the lack of in-service treatment records.  The examiner's opinion is inadequate because medical records from the Veteran's last period of service have not been located and the examiner failed to discuss the lay reports of the onset of symptoms in 1991.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion is inadequate if it does not consider all relevant evidence of record).  

Regarding the allergic rhinitis claim, the February 2009 examiner diagnosed allergic rhinitis and current treatment records show allergic rhinitis on problem lists.  During the February 2009 examination, the Veteran reported the onset of allergic rhinitis as around 2004, but in the March 2013 examination, he reported the onset of sinus symptoms while on active duty in Saudi Arabia.  The Veteran also reported being exposed to air pollutants, such as oil fires and asserts that his rhinitis could be related to his service-connected ulcerative colitis.  See September and October 2009 letters.  VA problem lists note allergic rhinitis since 2004.  A medical opinion is needed to determine whether the Veteran's allergic rhinitis could be related to service or service-connected ulcerative colitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Then, forward the claims file to the March 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide opinions on the sleep apnea and allergic rhinitis claims.  Schedule the Veteran for an examination only if the examiner deems one necessary to render an opinion.  The examiner should address the following:

a. Did the Veteran's sleep apnea at least as likely as not have its onset during active duty from December 1990 to April 1991?  Please consider the lay reports of symptoms after the Veteran's return from Saudi Arabia in 1991.

b. Is the Veteran's allergic rhinitis at least as likely as not related to service, including to exposure to oil fires and other air pollutants?

c. Is the Veteran's allergic rhinitis at least as likely as not caused by service-connected ulcerative colitis?

d. Was the Veteran's allergic rhinitis at least as likely as not aggravated beyond the natural progression by service-connected ulcerative colitis?

Consider all lay and medical evidence of record and provide detailed explanations for any conclusions.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Following any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


